                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Demetriss A. Glenn,                   )          Case No. 6:18-cv-03179-DCC
                                      )
                   Plaintiff,         )
                                      )
v.                                    )                      ORDER
                                      )
Corporal Jackson, A/W Robinson, Brian )
Stirling,                             )
                                      )
                   Defendants.        )
________________________________ )

       This matter is before the Court on Plaintiff’s Motion for Default Judgment. ECF

No. 27. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.),

this matter was referred to United States Magistrate Judge Kevin F. McDonald for pre-

trial proceedings and a Report and Recommendation (“Report”). On March 20, 2019, the

Magistrate Judge issued a Report recommending that the Motion be denied because

Defendants timely filed their answer. ECF No. 32. The Magistrate Judge advised Plaintiff

of the procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Plaintiff has filed no objections, and the time to do so

has passed.

        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

The Motion for Default Judgment [27] is DENIED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina
